Case 1:15-cv-04931-CBA-SMG Document 82 Filed 08/21/20 Page 1 of 2 PageID #: 252




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 SAUL DOMINGUEZ-AGUIRRE and GABINO
 ORTIZ, individually and on behalf of all other
 persons similarly situated,
                            Plaintiffs,                        NOT FOR PUBLICATION
                                                               MEMORANDUM & ORDER
                                                               15-CV-04931 (CBA)(SMG)
         -against-

 277 GOLD INC., et al.,
                            Defendants.
 ----------------------------------------------------------x
  AMON, United States District Judge:

          On August 21, 2015 Saul Dominguez-Aguirre brought this action pursuant the Fair Labor

 Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq., and several New York state labor laws against

 his employers, 277 Gold Inc., Downtown Alehouse Ltd., and Salvatore Barretta (“Defendants”).

 (ECF Docket Entry (“D.E.”) # 1.) On September 8, 2016, an amended complaint was filed joining

 Gabino Ortiz as a plaintiff. (D.E. # 18.) The operative third amended complaint was filed on

 October 25, 2017, adding defendants Sharnay Adam, Paul Hurley, and Dartgana Lamb. (D.E. #

 46.)     The Plaintiffs sought to recover unpaid or underpaid minimum wages, overtime

 compensation, and spread-of-hours wages. (Id. at ¶¶ 1–3.) The case was referred to mediation,

 (D.E. # 56), the parties settled, and, on March 17, 2020, I adopted the Report and

 Recommendations (“R&R”) of the Honorable Steven M. Gold, United States Magistrate Judge,

 recommending that I approve the parties’ settlement. (D.E. # 73.) On June 25, 2020, Plaintiffs

 moved for a judgment enforcing the settlement agreement, claiming Defendants had failed to make

 the lump-sum $17,000.00 payment due under the settlement agreement. (D.E. # 75.) I referred

 the motion to Magistrate Judge Gold for R&R. (D.E. dated 6/30/2020). On July 24, 2020,

 Magistrate Judge Gold issued a thorough and well-reasoned R&R recommending that Plaintiffs’


                                                           1
Case 1:15-cv-04931-CBA-SMG Document 82 Filed 08/21/20 Page 2 of 2 PageID #: 253




 motion for judgment enforcing the settlement agreement be granted and that I adopt Plaintiffs’

 proposed judgment and award Plaintiffs the principal amount of $17,000.00 in addition to a total

 of $486.25 in pre-judgment interest. (D.E. # 80 at 15.)

         No party has objected to the R&R, and the time for doing so has passed. When deciding

 whether to adopt an R&R, a district court “may accept, reject, or modify, in whole or in part, the

 findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). To accept

 those portions of the R&R to which no timely objection has been made, “a district court need only

 satisfy itself that there is no clear error on the face of the record.” Jarvis v. N. Am. Globex Fund,

 L.P., 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011) (internal quotation marks and citation omitted).

         I have reviewed the record and, finding no clear error, adopt the R&R. Accordingly, I

 grant Plaintiffs’ motion for judgment according to the settlement agreement, and order that

 Defendants pay Plaintiffs the principal amount of $17,000.00 plus $486.25 in pre-judgment

 interest.



 SO ORDERED.

 Dated: August _21_, 2020
        Brooklyn, New York                             ___/s/ Carol Bagley Amon _______
                                                       Carol Bagley Amon
                                                       United States District Judge




                                                  2
